UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53722 ————— ZOOM TELEPHONICS, INC. (Exact Name of Registrant as Specified in its Charter) ————— Delaware 04-2621506 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 207 South Street, Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 423-1072 (Former Name, Former Address, Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþ NO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESþ NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company þ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES¨ NOþ The number of shares outstanding of the registrant’s Common Stock, $.01 par value, as of September30, 2013, was 7,982,704 shares. ZOOM TELEPHONICS, INC. INDEX Page Part I. - Financial Information Item 1.
